1

2

3

4

5

6

7

8

9                                    UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11

12    DAVID P. DEMAREST,                                      No. 2:16-cv-02271-MCE-KJN
13                         Plaintiff,
14            v.                                              MEMORANDUM AND ORDER
15    THE CITY OF VALLEJO CALIFORNIA,
      et al.,
16
                           Defendants.
17

18           Plaintiff David P. Demarest (“Plaintiff”) filed this lawsuit seeking to recover for

19   alleged constitutional violations. According to Plaintiff, his Fourth Amendments rights

20   were violated by Defendants Jodi Brown (“Officer Brown”) and the City of Vallejo (the

21   “City”) (collectively “Defendants”) when Officer Brown arrested Plaintiff at a sobriety

22   checkpoint after he failed to provide identification. Plaintiff asserts that Officer Brown

23   used excessive force to effectuate that arrest, and further asserts that the practice of

24   requesting driver’s licenses at the checkpoint gave rise to an unreasonable seizure. 1

25   Defs.’ Mot. for Summ. J. (“MSJ”), ECF No. 59 at 1:11-13. Plaintiff also asserts a Monell

26
               1 Given this Court’s disproportionately high caseload, and in the interest of conserving judicial
27   resources and expediting a decision in this case, the Court will not recount details with which the parties
     are intimately familiar. To be clear, the Court has considered all evidence and arguments in the record,
28   but it limits its written decision to only that which is necessary to resolve the parties’ instant arguments.
                                                             1
1    claim against the City seeking to hold it liable for the foregoing violations. First Am.

2    Compl. (“FAC”), ECF No. 13, ¶ 9.

3           The parties each filed Motions for Summary Judgment that are now fully briefed

4    and pending before the Court. For the following reasons, Plaintiff’s motion is DENIED,

5    and Defendants’ Motion is GRANTED. 2

6

7                                              BACKGROUND
8

9           Plaintiff voluntarily entered a sobriety checkpoint, but repeatedly refused to give
10   his identification when directed to do so by Officer Brown. Stmt. Undisputed Facts
11   (“SUF”), ECF No. 58-4, ¶¶ 2, 7. After several requests went unheeded, Officer Brown
12   arrested Plaintiff for failing to produce his driver’s license. Id. ¶ 12. To effectuate the
13   arrest, she put Plaintiff in a control hold and purportedly pulled him with “great force”
14   from the car. Id. ¶ 13; FAC ¶ 30. Plaintiff did not suffer any injury to his arm, but the
15   manner of his arrest caused pain to him at the site of an already existing staph infection
16   at the base of his spine, a pre-existing condition of which Officer Brown was unaware.
17   SUF ¶¶ 15-17.
18          The City provided evidence that it intended interactions at the checkpoint to take
19   approximately fifteen seconds unless a motorist was referred to the processing area. Id.
20   ¶ 34. All vehicles that approached the checkpoint were stopped unless the backup
21   exceeded five minutes, at which point the vehicles were flagged through until the backup
22   cleared. Id. ¶ 29. Additionally, the area was coned off, traffic was slowed and directed
23   to a single lane, portable lighting was provided, signs were in place advising of the
24   checkpoint, and police vehicles were stationed at the checkpoint with emergency lights
25   flashing. Id. ¶ 30.
26   ///
27
            2 Because oral argument would not have been of material assistance, the Court ordered this
28   matter submitted on the briefs. E.D. Cal. Local Rule 230(g).
                                                        2
1           Plaintiff filed his original complaint in this matter on September 23, 2016. Compl.

2    at 1, ECF No. 1. Defendants brought a motion to dismiss for failure to state a claim upon

3    which relief can be granted. See Fed. R. Civ. P. 12(b)(6), Defs.’ Mot. to Dismiss, ECF

4    No. 6. The motion was granted in part and denied in part. Order, ECF No. 12. Plaintiff

5    then filed his FAC, and after a subsequent motion to dismiss, this matter proceeds on

6    Plaintiff’s first and ninth causes of action. Defs.’ Mot. to Dismiss, ECF No. 16, Order,

7    ECF No. 26. Plaintiff brings claims pursuant to 42 U.S.C. § 1983 and Monell v. Dep’t of

8    Soc. Servs. Of City of N.Y., 436 U.S. 658 (1978). FAC at 9.

9

10                                           STANDARD
11

12          The Federal Rules of Civil Procedure provide for summary judgment when “the

13   movant shows that there is no genuine dispute as to any material fact and the movant is

14   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v.

15   Catrett, 477 U.S. 317, 322 (1986). One of the principal purposes of Rule 56 is to

16   dispose of factually unsupported claims or defenses. Celotex, 477 U.S. at 325.

17          Rule 56 also allows a court to grant summary judgment on part of a claim or

18   defense, known as partial summary judgment. See Fed. R. Civ. P. 56(a) (“A party may

19   move for summary judgment, identifying each claim or defense—or the part of each

20   claim or defense—on which summary judgment is sought.”); see also Allstate Ins. Co. v.

21   Madan, 889 F. Supp. 374, 378-79 (C.D. Cal. 1995). The standard that applies to a

22   motion for partial summary judgment is the same as that which applies to a motion for

23   summary judgment. See Fed. R. Civ. P. 56(a); State of Cal. ex rel. Cal. Dep’t of Toxic

24   Substances Control v. Campbell, 138 F.3d 772, 780 (9th Cir. 1998) (applying summary

25   judgment standard to motion for summary adjudication).

26          In a summary judgment motion, the moving party always bears the initial

27   responsibility of informing the court of the basis for the motion and identifying the

28   portions in the record “which it believes demonstrate the absence of a genuine issue of
                                                    3
1    material fact.” Celotex, 477 U.S. at 323. If the moving party meets its initial

2    responsibility, the burden then shifts to the opposing party to establish that a genuine

3    issue as to any material fact actually does exist. Matsushita Elec. Indus. Co. v. Zenith

4    Radio Corp., 475 U.S. 574, 586-87 (1986); First Nat’l Bank v. Cities Serv. Co., 391 U.S.

5    253, 288-89 (1968).

6           In attempting to establish the existence or non-existence of a genuine factual

7    dispute, the party must support its assertion by “citing to particular parts of materials in

8    the record, including depositions, documents, electronically stored information,

9    affidavits[,] or declarations . . . or other materials; or showing that the materials cited do

10   not establish the absence or presence of a genuine dispute, or that an adverse party

11   cannot produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1). The

12   opposing party must demonstrate that the fact in contention is material, i.e., a fact that

13   might affect the outcome of the suit under the governing law. Anderson v. Liberty Lobby,

14   Inc., 477 U.S. 242, 248, 251-52 (1986); Owens v. Local No. 169, Assoc. of W. Pulp and

15   Paper Workers, 971 F.2d 347, 355 (9th Cir. 1987). The opposing party must also

16   demonstrate that the dispute about a material fact “is ‘genuine,’ that is, if the evidence is

17   such that a reasonable jury could return a verdict for the nonmoving party.” Anderson,

18   477 U.S. at 248. In other words, the judge needs to answer the preliminary question

19   before the evidence is left to the jury of “not whether there is literally no evidence, but

20   whether there is any upon which a jury could properly proceed to find a verdict for the

21   party producing it, upon whom the onus of proof is imposed.” Anderson, 477 U.S. at 251

22   (quoting Improvement Co. v. Munson, 81 U.S. 442, 448 (1871)) (emphasis in original).

23   As the Supreme Court explained, “[w]hen the moving party has carried its burden under

24   Rule [56(a)], its opponent must do more than simply show that there is some

25   metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586. Therefore,

26   “[w]here the record taken as a whole could not lead a rational trier of fact to find for the

27   nonmoving party, there is no ‘genuine issue for trial.’” Id. at 587.

28   ///
                                                     4
1           In resolving a summary judgment motion, the evidence of the opposing party is to

2    be believed, and all reasonable inferences that may be drawn from the facts placed

3    before the court must be drawn in favor of the opposing party. Anderson, 477 U.S. at

4    255. Nevertheless, inferences are not drawn out of the air, and it is the opposing party’s

5    obligation to produce a factual predicate from which the inference may be drawn.

6    Richards v. Nielsen Freight Lines, 602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985), aff’d,

7    810 F.2d 898 (9th Cir. 1987).

8

9                                              ANALYSIS
10

11          Plaintiff pursues two remaining causes of action: (1) a 42 U.S.C. § 1983 civil

12   claim for deprivation of rights for alleged Fourth Amendment violations caused by

13   Officer Brown’s purported unreasonable search, unlawful arrest, and excessive force;

14   and (2) a 42 U.S.C. § 1983 Monell claim against the City of Vallejo for the

15   unconstitutional acts of its employee. Because Plaintiff has not identified a constitutional

16   violation, however, all of his claims fail.

17          Under the Fourth Amendment, searches and seizures must be objectively

18   reasonable. City of Indianapolis v. Edmond, 531 U.S. 32, 37 (2000) (“A search or

19   seizure is ordinarily unreasonable in the absence of individualized suspicion of

20   wrongdoing.”) A seizure of a person occurs under the Fourth Amendment when a

21   vehicle is stopped at a checkpoint, but a sobriety checkpoint itself does not violate the

22   Fourth Amendment. See Mich. Dep’t of State Police v. Sitz, 496 U.S. 444, 455 (1990).

23          Given the foregoing, Plaintiff does not directly challenge the operation of the

24   sobriety checkpoint, but argues instead that the City’s practice of requiring individuals to

25   produce a driver’s license at the stop is unconstitutional because license checks do not

26   relate to the City’s checkpoint objectives. FAC ¶ 71. The Court disagrees. Although

27   there is no case law directly on point, substantial dicta from various authorities supports

28   the conclusion that requiring identification is permissible. See Texas v. Brown, 460 U.S.
                                                   5
1    730, 739 (1983) (“The Court of Criminal Appeals stated that it did not ‘question… the

2    validity of the officer’s initial stop of appellant’s vehicle as part of a license check,’ and

3    we agree.”) (quoting Delaware v. Prouse, 440 U.S. 648, 654 (1979)); see also

4    Rodriguez v. United States, 575 U.S. 348, 354-5 (2015) (the Fourth Amendment allows

5    unrelated investigations, such as checking driver’s licenses, if they do not unreasonably

6    prolong the stop); see also Arizona v. Johnson 555 U.S. 323, 333 (2009) (“An officer's

7    inquiries into matters unrelated to the justification for the traffic stop, this Court has made

8    plain, do not convert the encounter into something other than a lawful seizure, so long as

9    those inquiries do not measurably extend the duration of the stop.”); see also Smith v.

10   Langford, 2015 WL 3403038 at *5 (E.D. Cal. May 26, 2015) (“Plaintiff was stopped at a

11   sobriety checkpoint and did not produce a valid driver’s license when asked.” The court

12   held that there was no constitutional violation because plaintiff violated Vehicle Code

13   § 12500 for driving without a valid driver’s license). The Court thus concludes that

14   although the checkpoint’s primary purpose is to check for driver sobriety, police officers

15   may require drivers to present a driver’s license during the stop because such a

16   requirement does not measurably or unreasonably extend the seizure.

17          Given the lawfulness of the seizure and Officer Brown’s request for identification,

18   his subsequent arrest was also lawful. See California Vehicle Code § 12951(b) (“The

19   driver of a motor vehicle shall present his or her license for examination upon demand of

20   a peace officer enforcing the provisions of this code.”) Nor did Officer Brown use

21   excessive force in effectuating Plaintiff’s arrest.

22          The analysis in determining excessive force involves factors such as the type and

23   amount of force. See Miller v. Clark County, 340 F.3d 959, 964 (2003) (“[W]e assess the

24   gravity of the particular intrusion on Fourth Amendment interests by evaluating the type

25   and amount of force inflicted.”) (citing Chew v. Gates, 27 F.3d 1432, 1440 (1994)). The

26   Fourth Amendment recognizes that the right to make an arrest carries with it the use of

27   some degree of force. “Determining whether the force used to effect a particular seizure

28   is reasonable under the Fourth Amendment requires a careful balancing of the nature
                                                      6
1    and quality of the intrusion on the individual’s Fourth Amendment interests against the

2    countervailing government interests at stake.” Graham v. Connor, 490 U.S. 386, 396

3    (1989) (relying on Terry v. Ohio, 392 U.S., at 22-27 (1979)).

4            Construing the facts most favorably to Plaintiff, after he had been given several

5    opportunities to comply with a lawful order, Officer Brown used a standard control hold to

6    secure Plaintiff, pulling his arm with force, although not enough to cause pain in his arm

7    or wrist. SUF ¶ 15. There is nothing unreasonable about twisting an arrestee’s arm

8    behind his back to secure him with handcuffs. This is how arrests are effectuated.

9    Accordingly, Plaintiff’s excessive force claim fails as a matter of law. 3

10

11                                                 CONCLUSION
12

13           For the reasons stated above, Defendants’ motion for summary judgment, ECF

14   No. 58, is GRANTED and Plaintiff’s motion for summary judgment, ECF No. 59, is

15   DENIED. The Clerk of the Court is directed to enter judgment in Defendants’ favor.

16           IT IS SO ORDERED.

17   DATED: February 18, 2020

18

19

20                                              _______________________________________
                                                MORRISON C. ENGLAND, JR.
21                                              UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27
             3  Since the Court finds no constitutional violation, it is unnecessary to reach the derivative issues
28   of qualified immunity or of the City’s liability.
                                                             7
